*394OPINION.
Geeen :
The petitioners contend that under Title XII of the Revenue Act of 1924 the respondent should have reduced the tax on the income attributable to 1923 by 25 per cent. As previously stated, the amounts of taxes here in controversy are $6,811.08 as to Shearer, and $5,933.23 as to Stewart, which represents 25 per cent of the amounts of $27,244.32 and $23,732.92, respectively, set out in our findings as representing the tax on each of the petitioner’s share of partnership net income attributable to the year 1923.
We have held in a long list of decisions following Charles Colip, 5 B. T. A. 123, that the statute did not permit the 25 per cent reduction here contended for where the facts were such as are present in the instant proceedings. The respondent’s determination must, therefore, be approved. See also Anna M. Tighe, 12 B. T. A. 670, which case is now pending before the Circuit Court of Appeals for the Seventh Circuit, October term, 1929, as Docket No. 4188.

Judgment will be entered for the respondent.